


110 HR 93 IH: Social Security Protection Act of

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 93
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			  Committee on Rules, and
			 in addition to the  Committee on the
			 Budget, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to protect
		  Social Security beneficiaries against any reduction in
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Protection Act of
			 2007.
		2.Protection of
			 Social Security beneficiariesSection 312 of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new subsection:
			
				(g)Point of Order To
				Protect Social Security Benefits(1)It shall not be in order
				in the House of Representatives or the Senate to consider any bill or joint
				resolution, or amendment thereto or conference report thereon, that—
						(A)reduces or has the effect of reducing
				any current benefits under the old-age, survivors, and disability insurance
				programs under title II of the Social Security
				Act; or
						(B)provides for or has the effect of
				providing for cost-of-living increases of benefits under the old-age,
				survivors, and disability insurance programs under title II of the
				Social Security Act that are less than
				what would be provided under title II of the Social Security Act as of the day of
				consideration of the applicable measure.
						(2)As used in paragraph (1), the term
				current, when referring to benefits, means benefits payable as of
				the day of consideration of the applicable
				measure.
					.
		3.Super-majority
			 requirement in the SenateSection 904 of the Congressional Budget Act
			 of 1974 is amended—
			(1)in subsection
			 (c)(2), by striking and 312(c) and inserting 312(c), and
			 312(g); and
			(2)in subsection
			 (d)(3), by striking and 312(c) and by inserting 312(c),
			 and 312(g).
			
